BOND, C. J.
(dissenting). — Plaintiff, John P. Orris, instituted this action for personal injuries against the Chicago, Bock Island & Pacific Railway Company, to recover the sum of twenty thousand dollars damages, alleged to be due to the defendant’s negligence in failing to provide “plaintiff with a reasonably safe locomotive engine” on which he was required to work; that on account of the defective condition of said locomotive, “live cinders and ignited pieces of coal struck the plaintiff in the left eye . . . and destroyed the sight thereof. ’ ’
There was evidence tending to prove that on the morning of January 31, 1914, plaintiff, as fireman, with G-. Gr. Hoffman, engineer, and Frank Nordyke, conductor, in charge of one of defendant’s freight trains, left Trenton, Missouri, to make a run of one hundred and twenty miles to Horton, Kansas. About ten miles from Trenton, when they had reached what is known as the Jamesport Hill, plaintiff leaned out the left side of the engine in an effort to discover an automatic semaphore, a signal which indicates the safety of what railroad men call a “block;” that while he was in this position and looking upward toward the smoke-stack of the engine, a hot cinder struck him in the left eye. Plaintiff testified that this cinder was “from probably the size of a pea or maybe a large grape, in between there some place.” The train reached Horton about six o’clock that evening and about ten-thirty or eleven o’clock that night plain*24tiff complained to Engineer Hoffman that his eye hurt him, and Hoffman then turned back the lid and removed something from the eye “with a toothpick; a black speck of some kind.” They left Horton at five o’clock the next morning, reaching Trenton again just after noon, when plaintiff went to a doctor “who took some piece of cinder” out of his eye. The eye (to use plaintiff’s words) “g*ot very much inflamed, and got so it kind of shrunk away, and there was a scar or cut on my eye that seemed to he sinking in, as if the water in my eye was seeping out; it finally got so my eye was sunken in, same as though it was going to wilt away.” Plaintiff finally went to Kansas City, where a doctor removed the left eye, as the right one was being sympathetically affected.
The engine on which plaintiff was firing was the usual type of freight engine, with fire-boxes at the rear. Prom this fire-box gas, flame, smoke and cinders pass through flues about two inches in diameter and six inches in circumference. The engine in question was equipped with 340 flues attached to what is termed a “flue sheet” and extended from the fire-box to the front of the engine or “smoke-box.” The smoke, flames and cinders pass out of the flues at the front and strike a deflector plate and by suction are drawn toward the front of. the smoke-box up through a netting or spark arrester and are then expelled through the smoke stack. This netting was of standard size, having a mesh of three-sixteenths of an inch. After the cinders reach the smoke-box, they are kept in constant motion by the exhaust of steam which forms a vacuum in the smoke-box, and this constant heating of the cinders against the netting crushes them into small bits. A spark arrester is primarily used as a precaution against the ignition of fires along the railroad right-of-way and adjoining property.
On cross-examination plaintiff’s testimony tends to show that he had gotten cinders in his eyes at various times; that it was nothing unusual to get small cinders *25in the eyes; that he usually went to a doctor to have them removed “as he couldn’t stand to have any one pick at” his eyes; and that he did not examine the netting in the engine of which he was fireman. When asked if he knew the netting in question was burnt out, he said: “No, but then that was defective, or had a large hole in order to let that cinder through.” Again: “You condemn the netting on your guess of the size of the cinder that hit you? A. Yes, sir. Q. That’s the way you are going to condemn the netting? A. Yes, sir. Q. On the size of the cinder that hit you? A. Yes, sir, and knowing the cinder couldn’t get through the netting if it was in proper order.”
When asked if he reported any defect in the engine when they reached Horton, Kansas, he replied that he told the “engineer to report them (the flues). I didn’t do it.”
“Q. So you made no report about the netting in the engine? No, sir.
“Q. You didn’t report to him the netting was out of fix? Or did you? A. No, sir, for the reason, the roundhouse foreman had told him in my presence (i. e. that he had no men to do the work).
“Q. What did you tell him? A. I told him to report the flues stopped up.
“Q. And that was all you told him? That’s all.”
G-. Gr. Hoffman, the engineer who accompanied plaintiff to Horton, Kansas, and back, testified on cross-examination: “I believe that the tearing of holes in the fire and clinkers does not have any effect in the amount or size of cinders, because the netting would entirely govern the size and possibly the number of cinders thrown out. The engine throws cinders all the time — • everybody knows that — it is a usual and common occurrence. I did not notice anything ususual about throwing cinders on this trip. . . . I. did not examine the netting in the head of -this engine — did not have any reason to /suppose that this netting was out of condition. They have inspectors to examine these nettings.
*26. . . Mr. Orris did not complain while on the road about his eye — but did complain in our room that night. He said he got a cinder in his eye. I turned back the lid over a match and brushed this particle off with a toothpick.”
At the close of plaintiff’s evidence the defendant offered an instruction in the nature of a demurrer to the evidence, which was overruled.
The evidence for defendant tended to show that the choking up of the flues had nothing to do with the size of cinders expelled from the smoke-stack; that the engine in question had been thoroughly overhauled about six weeks previous to the occurrence in suit; that new netting was then put in and that netting of this sort usually remainded in good condition eight or nine months.
The following “Reports of Inspection of Head Ends” introduced in evidence by defendant show the condition of the netting at the time of the accident:
• “Engine No. 2028, Arrived; date 1-28. Spark arrester condition on arrival, opened, no holes in netting; condition on departure, good . . . Reams, Inspector.
“Engine No. 2028, Arrived; date 1-39. Spark arrester condition on arrival, opened good. Repairs made, Condition on departure, good . . . Reams, Inspector.
“Engine No. 2028. Arrived; date 2-1. Spark arrester condition on arrival; opened, good. Repairs made, none. Condition on departure, good . . . Smith, Inspector. ’ ’
The trial resulted in a verdict and judgment for defendant, from which plaintiff appealed to this court.
I. Without stopping to inquire whether under the conceded facts there is any substantial evidence that the injury to the eye of the fireman from the emission of cinders through the smoke-stack of the locomotive was caused by the defective condition of the mesh of the spark arrester or resulted notwithstanding the mesh of the spark arrester was not out of repair and, therefore, *27was a danger ordinarily incident to the performance of his duties, which he assumed when he engaged as a fireman, it is sufficient to say that this case was submitted to a jury whose verdict for defendant is not open to review unless caused by legal error in the rulings of the trial judge.
The only errors assigned by appellant are that the court erred in giving certain instructions for defendant and in excluding proffered testimony. These will be now ruled.
Character of injury. It is complained that the first instruction stated “that the mere fact” of injury to plaintiff and suit therefor “are of themselves no evidence of negligence of defendant, which should be shown by a preponderance of the credible evidence in the case,” etc. There was no error in this direction. Injury and suit of themselves, or per se, do not warrant an inference of negligence in cases where the doctrine of res ipsa loquitur has no application. Such has been the uniform ruling of this court. [Blanton v. Dold, 109 Mo. 1. c. 74.] In such cases the plaintiff must do three things in order to discharge the burden of proving the negligence charged. First, show an injury; second, negligence -on the part of the defendant; and, third, a causal connection between the negligence and the in: jury. In taking these steps no inference of negligence arises from proof of the naked fact of injury, and if the plaintiff stops there no recovery can be had. But the plaintiff must go further and establish negligence from other facts and circumstances. Having done that and having -also shown the efficiency of the negligence in causing the injury, a case is then (and not until then) made for the jury, who can then look to the extent of the injury and its probable effects as the measure of the compensation which they shall give. The instruction under review was not inconsistent with these principles. [Kane v. Railroad, 251 Mo. l. c. 27; Deschner v. Railroad, 200 Mo. l. c. 333; Warner v. Railroad, 178 Mo. l. c. 133; McFern v. Gardner, 121 Mo. App. 6; Pippin v. *28Plummer Const. Co., 172 S. W. 1191; Yarnell v. Railroad, 113 Mo. l. c. 580; Zeis v. Brew. Assn., 205 Mo. l. c. 653.]
Neither was there anything to the contrary intended by- the ruling of Brown, C., in Walker v. Railroad, 178 S. W. 108, and Myers v. City of Independence, 189 S. W. 816. This distinctly appears from the concession of the learned commissioner that the hare fact of injury would not have any probative force on the issue as to negligence, but would be evidential on the final issue of the right to recover at all. Thus interpreted the language of the learned commissioner in the two cases cited is not inconsistent with the elementary principles stated above. We hold that there was no error in the instruction under review.
Assumption of Risk. II. Appellant also complains of Instruction No. 2 given for defendant on the motion that it did not require the jury to “find . . . that the' netting in use on the engine . . . was in usual and ordinary repair.” This instruction defined assumption risk, stating that it “included all the risks and dangers from cinders getting into his eye which ordinarily escape through the mesh or netting when in usual and ordinary repair,” etc. The copulative terms “usual and ordinary” repair are not restricted to the practice of defendant alone, but include, within the scope of their meaning, the practice and custom of ordinarily prudent persons engaged in the same business. However, the undisputed fact given in the charge to the jury was that the mesh in use by defendant was three-sixteenths of an inch and of the standard in use by other railroads and adopted because reasonably safe. The single issue in this case was whether this mesh was out of repair or defective at the time of the accident, thereby causing a cinder larger than the apertures of the mesh, to hit the eye of plaintiff. The burden of proving that the mesh or netting was not in “usual and ordinary repair” was upon plain*29tiff: for absent evidence to that effect, no basis for a presumption of negligence existed. Until the advent of such evidence, defendant was not required to go further than its showing of the use of this engine of a mesh of standard size and reasonably safe. We think the criticism of this instruction is hypercritical and unsound.
Burden of Proof. III. It is next complained that the court erred in that by instruction number three for defendant, in so far as it informed the jury that the burden of proving the circumstances relied upon by him to establish that the mesh of the spark arrester was out of repair, was cast upon the plaintiff. Wq cannot sustain this contention. We think the evidence was circumstantial and hence this was not an improper direction. It is not pretended that any witness testified positively that there was any fault or imperfection or defect of any nature whatever in the spark arrester in use on this engine. The theory to that effect was based upon a concatenation of circumstances relied upon by plaintiff as the basis of a legitimate inference that the mesh had become defective when he was hurt. Hence it was entirely proper for the court to instruct the jury that it devolved upon him to prove those circumstances in order to make a case. The whole theory of plaintiff’s case, as stated by himself, was that the cinder which struck his eye was larger than one which would ordinarily escape a mesh three-sixteenths of an inch in size; therefore, inferentially, that the mesh in question had become out of repair. [Haake v. Davis, 166 Mo. App. l. c. 253; Fink v. Railroad, 161 Mo. App. l. c. 327.]
Narrowing Issues. IV. We are unable to perceive the force of the objection to Instruction No. 4. It is claimed by appellant that the instruction in question was faulty in submitting the issue of the netting “suddenly becoming out of repair after the departure of the train.” There was abundant evidence *30for defendant that the admittedly standard-size netting had been shown by previous inspection to be in good condition and from an inspection in defendant’s shops before the engine started on its trip. It was not, therefore, error in view of that evidence, to. submit to the jury the issue of whether the injury to plaintiff was caused by the netting becoming suddenly out of repair after the beginning of the trip. This issue was legitimately raised by the pleadings and testimony and was the proper subject of a hypothesis in the instruction.
Argumentative Instruction. V. Appellant complains of instructions five and six; that one is argumentative and the other an abstraction. We do. not discover any reversible error in either of them. Number five correctly told the jury that their findings should be based upon tangible evidence and reasonable and legitimate deductions and not upon mere speculation and conjecture. [Conner v. Railroad, 181 Mo. 397, 413; Giles v. Railroad, 169 Mo. App. 24; Glick v. Railroad, 57 Mo. App. 97.] Instruction numbered six, claimed to be a mere abstraction by appellant, has been often approved in this State. [Henry v. Railroad, 113 Mo. 535; Feary v. Street Ry. Co., 162 Mo. 75; Webb v. Baldwin, 165 Mo. App. l. c. 251.]
Abandoned Assignment. VI. The final complaint of appellant is that the court erred in excluding testimony offered by him to prove his good character. This assignment is not discussed in the learned brief for appellant, .nor was ^ urged in oral argument, and we take it, therefore, has been abandoned. The result is that the judgment in this case should be affirmed.